Citation Nr: 0926100	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  03-22 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for residuals 
of a head injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel





INTRODUCTION

The Veteran had active service in the United States Army from 
March 1981 to April 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  The case has been before 
the Board on a prior occasion, and was remanded in August 
2005 for further evidentiary development.  Those actions have 
been accomplished to the extent possible, and the claim to 
reopen is ripe for appellate review.  

The Board notes that a September 1999 Board decision denied 
service connection for residuals of a head injury.  While the 
Board concluded that the claim was "not well grounded" and 
the subsequent enactment of Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
among other things, eliminated the concept of a well-grounded 
claim, in reviewing the Board's findings of fact and 
rationale for its decision, such decision was essentially 
based upon  findings that the Veteran had residuals of a head 
injury that pre-existed service and were not aggravated 
during the Veteran's period of active duty.  Under these 
circumstances, the law and regulations pertaining to the 
finality of Board decisions are applicable.  38 U.S.C.A. § 
7104(b) (West 1991); 38 C.F.R. § 20.1100.  

The decision that follows grants the Veteran's application to 
reopen his claim for service connection for residuals of a 
head injury.  The underlying issue of entitlement to service 
connection is addressed in the REMAND appended to the 
decision below; this matter is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A September 1999 Board decision denied the Veteran's 
original claim for service connection for residuals of a head 
injury; that decision was not appealed.  
2.  Some of the evidence received in support of the Veteran's 
application to reopen a claim for service connection for 
residuals of a head injury was not of record prior to the 
last final decision and it bears directly and substantially 
upon the specific matter under consideration; it is also 
significant enough that it must be considered in order to 
fairly decide the merits of this claim.  


CONCLUSIONS OF LAW

1.  An unappealed September 1999 Board decision that denied 
service connection for residuals of a head injury became 
final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 
20.1100 (1999). 

2.  New and material evidence has been received to reopen a 
claim for service connection for residuals of a head injury.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2006).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2006).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  

As discussed in more detail below, sufficient evidence is of 
record to grant the Veteran's application to reopen his claim 
for service connection for residuals of a head injury.  
Therefore, no further development is needed with respect to 
this aspect of the appeal.  The underlying claim for service 
connection requires additional development, and is addressed 
in the remand below.    

Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction 
(the RO) or the Board that are not appealed in the prescribed 
time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. 
§§ 3.104, 20.1100, 20.1103.  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  See Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

According to regulations in effect for claims filed prior to 
August 29, 2001 (as in this case; the Veteran's application 
to reopen his claim was received by the RO in June 2001), new 
and material evidence is defined as evidence not previously 
submitted to agency decision-makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2001).




Analysis

The Veteran was initially denied service connection for 
residuals of a head injury in a May 1996 rating decision.  He 
filed a timely appeal thereafter and in a September 1999 
decision, the Board concurred with the RO in finding that the 
Veteran had pre-existing residuals of a head injury that were 
not aggravated during service.

With his June 2001 petition to reopen, which was denied by 
the RO in a December 2001 decision, the Veteran submitted 
records of treatment from a neurologist, which indicated that 
he had a diagnosis of migraine headaches.  The RO determined 
that as no evidence had been submitted which showed a pre-
existing disorder of the head had increased in severity in 
service, or, been aggravated beyond the natural progression 
of the disease process in service, that new and material 
evidence had not been received.  As such, the claim was 
denied.  The Board, in an August 2005 remand, noted that the 
Veteran was in receipt of Social Security Administration 
(SSA) disability benefits, and that there were outstanding 
records which had not been associated with the file.  The 
case was sent back to the RO so that SSA records could be 
obtained, as well as any additional records of treatment that 
the Veteran might be available.  The RO determined that there 
were no available SSA records; however, additional treatment 
records from the Veteran's private neurologist were obtained 
and associated with the claims file.  

Some of the private records from the Veteran's neurologist 
support the application to reopen his claim.  Specifically, 
it was recorded in a medical record in February 2007 that the 
Veteran had a current diagnosis of post-traumatic seizure 
disorder as well as status-post craniotomy.  It was observed 
in the examination report that the Veteran had a "history of 
seizure disorder and brain injury in the 1970s and another in 
1981" (emphasis added).  This 1981 "brain injury" refers 
to an in-service episode, documented by the service treatment 
records, when the Veteran hit his head against a bed frame 
and suffered bleeding from the mouth, headaches, and 
dizziness, and he was discharged from service shortly 
thereafter.  

The examiner's notation that the Veteran experienced an in-
service "brain injury," apparently with subsequent 
residuals, is new, in that such an in-service brain injury 
and subsequent diagnosis of seizure disorder were not 
apparent at the time of the RO and Board decisions noted 
above.  Such evidence is material because it suggests that 
the Veteran's in-service blow to the head was an additional 
injury to the brain, illustrating a possible worsening of the 
residuals of the pre-existing head trauma.  The opinion of 
the private neurologist bears directly and substantially upon 
the specific matter under consideration, is neither 
cumulative nor redundant, and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156 (2001).  As such, the petition 
to reopen is granted, and to that extent, the appeal is 
allowed.  
   

ORDER

New and material evidence having been received; the claim for 
entitlement to service connection for residuals of a head 
injury is reopened; the appeal is granted to that extent 
only.  


REMAND

The medical evidence shows that the Veteran experienced a 
head injury prior to entering military service and a 
cranioplasty was performed in the 1970s, which included the 
placement of an intracranial metal plate.  The Veteran was 
accepted for military service; he indicated upon his pre-
enlistment examination of a previous head injury with 
nosebleeds but the only abnormal objective finding was a 
scar.  Nevertheless, given the history of an intracranial 
plate, there is no question that he had a pre-existing 
disability and it is not contended otherwise. 

A short while after his entrance to active duty, during basic 
training, the Veteran sustained a head injury on a bed frame, 
which required medical treatment.  He had dizziness, 
headaches, bruising, and had a complaint of spitting up 
blood.  The Veteran was found unfit to carry on with his 
military training, and was honorably discharged for failing 
to meet the procurement medical standards set forth by the 
Department of the Army.  

The Veteran contends that the in-service head injury 
aggravated a preexisting disability.  He asserts, in essence, 
that the injury caused headaches and eventually a seizure 
disorder or organic brain disorder.  

A pre-existing injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).

The presumption of aggravation applies only when pre-service 
disability increases in severity during service.  Beverly v. 
Brown, 9 Vet. App. 402, 405 (1996).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See 
also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) 
(holding that evidence of a temporary flare-up, without more, 
does not satisfy the level of proof required of a non-combat 
veteran to establish an increase in disability).

If an increase is shown, the presumption of aggravation may 
be rebutted only by clear and unmistakable evidence that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).

The Board finds that given the fact that the Veteran was 
essentially asymptomatic upon entry into service, he 
sustained a head injury while on active duty that did cause 
symptoms and he was medically discharged shortly thereafter, 
his residuals of a head injury did increase in severity 
during service.  Thus, with consideration of the applicable 
law and regulations cited above, the question that remains is 
whether it is undebatable that the Veteran's pre-existing 
residuals of a head injury were not aggravated (worsening of 
the underlying disability) during service.  Id.  Under these 
circumstances, the Board finds that there is a duty to 
provide a neurological examination that includes an opinion 
addressing this question.  
Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  Schedule the Veteran for a VA neurology 
examination. Following a review of the 
relevant medical evidence in the claims 
file, the examiner is asked to provide an 
opinion on the following:

(a) Is it undebatable that the 
Veteran's pre-existing residuals of 
a head injury (to include an 
intracranial plate) were not 
aggravated (worsening of the 
underlying disability) beyond their 
natural progression during service 
as a result of an in-service head 
injury sustained when the Veteran 
hit his head against a bed frame.  

The clinician is advised that 
aggravation for legal purposes is 
defined as a worsening of the 
underlying disability beyond its 
natural progression versus a 
temporary flare-up of symptoms.

The examiner is asked to provide a 
rationale for any opinion expressed.  
If any question presented is too 
speculative to answer, the clinician 
should so indicate.

3.  Following the completion of the 
directed development to the extent 
possible, re-adjudicate the Veteran's 
claim for service connection for residuals 
of a head injury.  Should the outcome 
remain unfavorable, issue the Veteran and 
his representative an appropriate 
supplemental statement of the case and 
forward the case to the Board for final 
adjudication.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


